ADB

Environmental and Social Compliance Audit

September 2019

THA: Energy Absolute Green Bond for Wind Power
Project

This document is being disclosed to the public in accordance with ADB's Access to Information
Policy.

Asian Development Bank
ABBREVIATIONS
ADB - Asian Development Bank

NOTE
(i) In this report, "$" refers to United States dollars.

This environmental and social compliance audit report is a document of the borrower. The views

expressed herein do not necessarily represent those of ADB's Board of Directors, Management,
or staff, and may be preliminary in nature.

In preparing any country program or strategy, financing any project, or by making any designation
of or reference to a particular territory or geographic area in this document, the Asian

Development Bank does not intend to make any judgments as to the legal or other status of any
territory or area.
DNV:-GL

Energy Absolute Public
Company Limited -

Hanuman 260MW Wind Project
Environmental and Social
Management System Audit
September 2019

Asian Development Bank
Customer Details

Customer Name:
Project Name:

Client Reference:

DNV GL Details

Asian Development Bank

Environmental and Social Management System
Audit

SC 112852 REG:

DNV GL Organisation Unit:
DNV GL Address:

DNV GL Telephone:
DNV GL doc. No:

Document Details

DNV GL Business Assurance Australia Pty Ltd
Level 7, 124 Walker Street, North Sydney NSW
2060

+61 02 9922 1966

1-1N6ONVA Rev 0

Title:

Date of issue:

Project Team

Energy Absolute Public Company Limited
Environmental and Social Management System
Audit

20 September 2019

Project Leader:

for DNV GL Business Assurance Australia

31 July 2019

Mark Robinson

Manager, Sustainability Services
DNV GL - Business Assurance

Mark Robinson

Table of contents

A. INTRODUCTION

1. BACKGROUND ...........066 wd
1a Corporate Background 4
1.2 Project Background 4
1.3 Hanuman Wind Farm 5
2. APPROACH, METHOD AND SCOPE OF WORKS

21 Methodology 9
2.1.1 Desk Based Reviews 9
2.2.2 Site Meetings 11
3. POLICY, LEGAL AND ADMINISTRATIVE FRAMEWORK

3.1 Applicable EHS Laws

3.2 Wind Farms and Sor Por Kor Land

3.3 Land Lease Negotiation and Payment

3.3 Payments to Previous Users and Nearby People

4. AUDIT FINDINGS

4.1. Corporate E&S Review 16
4.1.1 Organizational Structure 17
4.1.2 Environmental and Social Management System 20
4.1.3 E&S Training, Competence and Capacity 23
4.2. Hanuman Wind Project E&S Review 24
4.2.1. Compliance with national and local laws and regulations 24
4.2.2. Initial Environmental Examination 24
4.2.3. Environmental Management Plan 29
4.2.4 Site Visit 31
4.2.4. Compliance with ADB’s Safeguards Policy Statement (2009) 35
4 CONCLUSION

5 CORRECTIVE ACTION PLAN

APPENDIX 1

A. INTRODUCTION

This document has been created to detail the Audit executed for the Asian Development Bank’s
(ADB’s) Safeguards Environmental and Social Management System Audit of the entity Energy
Absolute Public Company Limited (EA). This report has been produced to present the context,
procedures, findings and Corrective Action Plan of the Environment and Social Due Diligence
Assessment. This assessment has been based on the requirements of the ADB Safeguards Policy
Statement 2009 (SPS 2009) and where available and applicable, local regulations and requirements.
The purposed of this report is to provide a narrative context, findings summary and discussion of
the outcomes, lessons and process completed as a part of this process. This report is to be followed
by works to conduct a Climate Bonds Standard Verification of the proposed.

1. BACKGROUND

1.1 Corporate Background

EA was established in 2006 and has grown to become one of Thailand's largest energy companies.
EA’s main businesses are currently solar PV and wind renewable energy generation and biodiesel
production (largest producer in Thailand) and distribution. EA has acquired a lithium battery
manufacturer in Taipei,China and is looking to expand that capacity into Thai based battery
manufacturing to expand into electric vehicle manufacture, sales and service/charging. The EA
capitalisation was reported to currently be approximately USD 6 billion.

EA has controlling interest in four solar PV projects with a total capacity of 278 MW and two wind
projects with a capacity of 386 MW.

1.2 Project Background

ADB is considering a THB 3 billion (~USD 95 million equivalent) investment into EA’s 2019 green
bond issuance. The bond is proposed to be issued as a corporate bond with all proceeds used to
refinance the debt associated with EA’s 260 MW Hanuman Wind Farm in Chaiyaphum Province in
north eastern Thailand. The proposed issuance is to be EA’s first green bond and is proposed to be
verified and certified under the Climate Bonds Initiative (CBI) Climate Bonds Standard (CBS) and
also the ASEAN Green Bond Standards (ASEAN GBS).

The EA Green Bond is proposed to raise THB 10 billion (~USD 320 million equivalent). The issuance
will be spread over multiple tranches including 3, 5, 7 and 10 year tranches. The 3, 5 and 10 year
tranches are proposed to amount to THB 7 billion and aimed at a range of investors, with the
remaining 7 year tranche of THB 3 billion being fully subscribed by ADB as a cornerstone investor.

The green bond's proceeds will be used to refinance the existing debt for the 260 MW Hanuman wind

farm in Chaiyaphum Province in north eastern Thailand. The Hanuman Wind Farm is part of the long-

corporate growth strategy of EA, which seeks to make investments into renewable energy
generation, energy storage and electric vehicles/transport in the region. The project achieved COD
in April 2019 and the Company is currently seeking long-term financing. CONFIDENTIAL
INFORMATION DELETED the Company is seeking to raise approximately THB10 billion through the
proposed green bond issuance.

EA's strategy aligns with Thailand’s Alternative Energy Development Plan, 2018 - 2037 , which sets
a target to increase the share of renewable energy and alternative energy used for power
generation more than 30% by 2037.

1.3. Hanuman Wind Farm

The Hanuman Wind Farm is a collection of five projects split into three clusters of wind turbines with
substations located in the south western portion of Chayaphum Province, Thailand approximately
270km north of Bangkok. As illustrated by the turbine location map below, projects 5 and 9 are at
the southern end, 10 is located in the central area and 1 and 8 are located to the north.

Table 1: Generation Capacity of the 5 Hanuman sub projects.

CONFIDENTIAL INFORMATION DELETED

Sub Project Generation Capacity (MW)

HNM1 45
HNM8 45
HNMS 48
HNM9 42
HNM10 80
Total 260

Figure 1. Turbine and substation locations for Hanuman Wind Farm.

WS-wrC08, 1
wsewrer2 (Hs

lual Yai Ghio sti

Watapaek Khok Roengrom

The Hanuman Wind Project utilises 103 Siemens Gamesa 2.5MW wind turbines with a hub height of

153 meters and rotor diameter of 126 meters. The turbines have a wind speed cut in of 3m/s

CONFIDENTIAL INFORMATION DELETED

Figure 2. HNMO1 and HNMO8 transmission layout.

CONFIDENTIAL INFORMATION DELETED

Figure 3. HNMO5 and HNMO9 transmission layout.
CONFIDENTIAL INFORMATION DELETED

Figure 4. HNMO5 and HNMO9 transmission layout.
CONFIDENTIAL INFORMATION DELETED

A 115kV line was constructed under supervision from the Provincial Electricity Authority
(PEA). The boundary of the project is the Electricity Generating Authority of Thailand (EGAT)
substation, which includes the revenue meter into the electricity grid. The project Commercial
Operating Date (COD) for the project was achieved progressively from 25 January 2019 to 13 April
2019.

2. APPROACH, METHOD AND SCOPE OF WORKS

The scope of the project is to provide an external audit of the environmental, social, health and
safety performance of the client’s (EA’s) Hanuman Wind Project in accordance with the ADB
Safeguard Policy Statement! General Corporate Finance modality requirements; and assist and
advise the client (EA) to ensure projects' compliance with ADB's safeguard policy requirements. The
work is has been conducted on

a) corporate audit of the Company's current Environmental and Social Management System
(ESMS) or equivalent, and;

b) compliance audit of the Company’s current performance of its Hanuman Wind Project in
Thailand against the objectives, principles, and requirements of ADB’s SPS (2009), Social
Protection Strategy (2001), Policy on Gender and Development (1998), and the Public
Communication Policy (2011). Compliance with applicable local laws and regulations.

Specifically, this assessment is to:

i) Assess the capacity of the Company to manage and address all relevant environmental and
social impacts and risks of the Hanuman Wind Project and the proposed subprojects or
activities, particularly the issues identified in the SPS Safeguard Requirements 1-3;

ii) Assess the Company’s compliance with the applicable national and local laws and regulations
of the jurisdiction in which the Hanuman Wind Project operates that pertain to environmental
and social matters, including those laws implementing host country obligations under
international law;

iii) Assess the Company’s human resource policy and practices and its gender responsiveness
and its compliance with national labor laws and the international core labor standards, and;

iv

Identify the Company’s main stakeholder groups and current stakeholder engagement
activities.

1aDB's Safeguard Policy Statement, 2009(http;//www.adb.org/dites/default/files/institutional-document/32056/safeguard-policy-
statement-june2009.pdf)

2.1 Methodology
2.1.1 Desk Based Reviews

ADB shared an information request list based on which relevant documents on the projects were
provided by EA via electronic transmission. The documents provided were reviewed and further
relevant information as required was requested by ADB and provided by EA. Some of the documents
reviewed include:
EA Corporate Reporting and Policies

- 1.1 EA_Annual Report 2018.pdf

- 1.2 EA_Quality, Environmental, Energy Conservation, OHS policy.pdf

- 1.3 EA_Sustainability Policy.pdf

- 1.4 EA Corporate Environmental Policy _ Certifications.pdf

- 1.5 MANAGEMENT SYSTEM PROCEDURE. pdf

- 1.6 ENVIRONMENTAL RELATED PROCEDURE.pdf

- 1.7 SITE ENVIRONMENTAL OPERATION PROCEDURE. pdf

- 1.8 Health and afety Manual.pdf
ISO and OHSAS Certifications

- EA Biodiesel ISO 9001 2015.pdf

- EA Biodiesel OHSAS 18001 2007.pdf

- EA Biodiesel RSPO.pdf

- EA Headquarter ISO 9001 2015.pdf

- EA SOLAR ISO 9001 2015.pdf

- EA SOLAR ISO 14001 2015.pdf

- EA SOLAR LAMPANG ISO 9001 2015.pdf

- EA SOLAR LAMPANG ISO 14001 2015.pdf

- EA SOLAR NAKORNSAWAN ISO 9001 2015.pdf

- EA SOLAR NAKORNSAWAN ISO 14001 2015.pdf

- EA SOLAR PHITSANULOK ISO 9001 2015.pdf

- EA SOLAR PHITSANULOK ISO 14001 2015.pdf

- EA WIND HADKANGHAN 3_ISO 9001 2015.pdf

- EA WIND HADKANGHAN 3_ISO 14001 2015.pdf

- Planning of Certification to ENERGY ABSOLUTS_PUBLIC-Rev.01.pdf
Organization Structure

-  EA_HSE Organization Chart (English version).pdf

-  EA_HSE Organization Chart (Thai version).pdf

- ESM Organization Chart.pdf

- ESM_Hanuman Organization Chart.pdf
EA E&S Training Calendars

- 4.1 EA training calendar 2018.pdf

- 4.2 EA training calendar 2019.pdf

ee
EA’s grievance redress system

- 6.1. GRIEVANCE PROCEDURE_EngNote.pdf
- 6.2 Form Complaints record.pdf
Environmental, health, safety and social monitoring and reporting system

- Hanuman Initial Environmental Examination Reports 1-5

EA Contractor and subcontractor requirements and procedures
- 9.1 HSE-WI-003_WI Contractor Control.pdf
EA Internal and external EHS training records
- 10.1 Action Plan ISO 9001 ISO 14001.pdf
- 10.2 Confined Space training attendance.pdf
- 10.3 EA training record 2018.pdf
B2. Environmental Compliance Permits
B3. Annual Environmental compliance monitoring reports
B4. Other E&S related permit (e.g. water discharge permit, water extraction permit)
B5. Supporting documents in relation to the provisions of the permit
B7. Organizational structure, roles of on-site management and staff, E&S team
B8. Record of health and safety statistics
B9. Labor related reports submitted to Ministry of Labor and Employment for the last 3 years
B10. Land Documentation
B11. Internal and external EHS training records of relevant staff
B13_14. Technical summary reports, Design Spec
Green Bond Documentation
- B15. EA_Bond Project Summary.pdf
- B16. EA_Term Sheet.pdf
- B19. EA_Green Bond Framework.pdf
- B20. EA_Financial Summary.pdf

Documentation Requested and Provided during the Site Visits
-  1_Land Lease Agreement
-  2_ALRO Legal Case Detail and Rulings
-  3_EA Corporate Presentations
- 5_List of Affected Local Land Owners
-  6_ERC Regulations
-  1_Google Map File of Asset Locations
-  3_EA GHG Offset Project Report
- 4 Hanuman Site Training Program
- 9 _WTG Transmission Line
- 11_Design Noise Guarantee
-  12_Transmission Line

-  13_Hanuman Geotechnical and Soil Test Report

ee
I
2.2.2 Site Meetings

A meeting was held at the Hanuman site office on 1 July 2019 and EA corporate office on 3 July
2019 to introduce the ADB team and discuss the Hanuman project and visit details. EA presented a
brief overview of the Projects and discussions were held for the entire assessment and selection of
sites for the visits. Meeting participants included:

EA

Chatrapon Sripratum, Assistant Vice President, Energy Absolute
Nathakorn Sripufai, Assistant Vice President, Energy Absolute
Yupachada Chomyart, Assistant Vice President, Energy Absolute
Vivat Khositsakul, Managing Director, Advance Energy Plus
Benjawan Surat, Assistant Project Manager, Advance Energy Plus

(Energy Absolute Consultant)

ADB
Melissa M. Manguiat, Senior Safeguards Officer ADB
Abhishek Singh, Senior Social Safeguard Specialist ADB
Krittayamon Paocharoen, Senior Investment Officer ADB
Mark Robinson, ADB Consultant
The ADB Team also conducted meetings with the following representatives related to the project:
Tha Kup Sub District Government, 2 July 2019
- Tha Kup Sub District Administrator (District containing the Hanuman Projects)
Sai Thong National Park (nearest National Park to Hanuman project), 2 July 2019

-  Vorapol Deeprasai, Director, Sai Thong National Park

Bird Expert for Hanuman project, 3 July 2019

- Dr Sakhan Teejuntuk, Assistant Professor of Dept Silviculture, Faculty of Forestry, Kasetsart
University

Thailand Greenhouse Gas Management Organization (TGO), 3 July 2019

-  Sathit Niamsuwan, Project Manager, CDM and T-VER Monitoring Section

Bird Conservation Society of Thailand, 4 July 2019
- Nancy Gibson, Executive Director, Bird Conservation Society of Thailand

-  Ayuwat Jearwattanakanok, Bird Conservation Society of Thailand

ee
a
3. POLICY, LEGAL AND ADMINISTRATIVE FRAMEWORK

3.1 Applicable EHS Laws

Ministry of Natural Resources and Environment.

Office of Natural Resources and Environmental Policy and Planning (ONEP) is responsible for the
regulation and management of the environmental impact assessment (EIA) process in Thailand.
Based on “Ministerial Notifications of MoNRE 2012 and 2013” Wind Power Projects are not required
to complete and submit EIA or EHIA reports unless these are located in a Class 1 watershed. The
project area as defined does not include activities in Class 1 watershed locations.

Ministry of Industry (MOT).

The MOI is responsible for the promotion and regulating the application and operation of various
industries. Under Ministerial Regulation No. 24 B.E. 2558 (2015) Factory Act B.E. 2535 (1992), Wind
plants are not classified as Group 3 factory and not required in the application of a factory permit.

Energy Regulatory Commission (ERC).

The Energy industry Act (2007) legislated the ERC body to oversee and regulate the energy industry
within Thailand. The ERC Code of Practice (CoP) decrees requires projects exempted from the
IEE process to submit a CoP report as part of the requirements in the application of the electricity
industry operation and generation license/permit. The IEEreport contains information on the
following: (i) project description; (ii) current environmental conditions; (iii) environmental and
safety assessment; and (iv) environmental and safety mitigation measures. While an COP was
not required for the project under regulation, EA prepared an IEE document for each of the 5
Hanuman Sub Projects and submitted this for ERC consideration. The Environmental
Assessment/Examination documentation and compliance section discussed the environmental
management, monitoring measures, and stakeholder engagement plan throughout the project
cycle, from pre-construction to decommissioning phases of the project. The Power Generation
Licenses were subsequently issued in January 2018.

CONFIDENTIAL INFORMATION DELETED

Other relevant National and Local Laws detailed in the following legislation are noted to be relevant
to the Hanuman projects:

Environmental

- Environment and Conservation of the National Environment Quality Act, 1992

o Water quality standards for river, canal, swamp, marsh, lake, reservoir and other
public inland water sources

o Water quality standards for coastal and estuarine water areas

o Groundwater quality standards

o Atmospheric ambient air standards

o Ambient standards for noise and vibration

o Environmental quality standards for other matters
Sections 44(3) and 46 of the Enhancement and Conservation of National Environmental
quality Act of B.E. 2535 (1992)
Enhancement and Conservation of National Environmental Quality Act, B.E. 2535, Chapter
4 Pollution Control, Part 4, Section 68
Natural Resources Management Enhancement and Conservation of National Environmental
Quality Act, B.E. 2535, Chapter 3
Enhancement and Conservation of National Environmental Quality Act, B.E. 2535, Chapter
4 Pollution Control, Part 5

Workplace and Human Rights

Labour Protection Act B.E. 2541 (1998), Chapter 4 Section 44 - 52 (Child Labour)

Labour Protection Act B.E. 2541 (1998), Chapter 4 Section 53 - 77 (Wages and Benefits)
Labour Protection Act B.E. 2541 (1998), Chapter 2 Section 23 (Working Hours)

The Anti-Trafficking in Persons Act (No.3) B.E. 2560 (2017), section 52 (Forced Labour)
Labor Relations Act, B.E. 2518 (1975), Chapter 9 (Freedom of Association)

Occupational Safety, Health and Environment Act B.£. 2554 (2011), Chapter 1 Section 6
(OHS)

Dormitory Act, B.E. 2558 (2015) (OHS)

Announcement of Department of Labor Protection and Welfare Personal Protection
Equipment (OHS)

Labour Protection Act B.E. 2541 (1998) , Chapter 1 Section 16 (Harassment)

Labour Protection Act B.E. 2541 (1998) , Chapter 1 Section 15 (Discrimination)
Department of Labour Regulation (2006)

Department of Industrial Work Regulation (2003)

Department of Industrial Estate Authority of Thailand

Compliance Status

ADB Policy

Applicable ADB policy includes:
Safeguard Policy Statement (SPS), 2009 and;

Safeguards Requirement 1 (SR1) on Environment
Safeguards Requirement 2 (SR2) on Involuntary Resettlement
Safeguards Requirement 3 (SR3) on Indigenous Peoples

ee
In addition to:
- ADB Policy on Gender and Development (GAD), 1998

- ADB Social Protection Strategy, 2001, and
- ADB Public Communications Policy, 2011

Other relevant subject matter guidance:
- IFC Environmental, Health and Safety Guidance for Wind Energy, 2015
- SNH Recommended bird survey methods to inform impact assessment of onshore wind
Farms v2 2017

- SNH Monitoring the impact of onshore wind farms on birds - January 2009

3.2 Wind Farms and Sor Por Kor Land

The project is located in an agricultural area of Chaiyaphum Province, Thailand. This agricultural
land is owned by the government and leased to farmers on what is called “Sor Por Kor” land. Sor
Por Kor is an agricultural title deed system for government land that is transferred for agricultural
purposes to needy families and may be transferred across generations within those families. These
Sor Por Kor deeds are issued and managed by the Agricultural Land Reform Office (ALRO).

3.3 Land Lease Negotiation and Payment

The land required to construct and operate the Hanuman Wind Farm is owned by the Thai
Government and leased to users under Sor Por Kor system (for rural areas associated with turbines,
roads, substations and transmission lines) and conventional commercial lease for the Hanuman site
office. The agricultural lands upon which the project areas largely sits are primarily utilised for
cassava farming. CONFIDENTIAL INFORMATION DELETED

The construction of the project required the attainment of leasehold land from existing agricultural
uses. The engagement of stakeholders and development of payment regimes for these activities was
based on the process and values used previously on other wind farms in Chaiyaphum Province..
CONFIDENTIAL INFORMATION DELETED Review of the lease documents, consultations with
landholders in the region and their Sub Region administrators revealed that they were
formally engaged with the relevant parties and were happy and satisfied with the quantum of the
payments.

CONFIDENTIAL INFORMATION DELETED

3.3 Payments to Previous Users and Nearby People

Payments offered to and agreed with previous farmer landholders was based on rates and structures
reported to have been previously offered by wind farm projects in the region. The basis for
compensation was detailed as follows:

CONFIDENTIAL INFORMATION DELETED

The list of affected people who were either former occupants of those lands or whose lands were
within the defined radius was provided to the ADB team by EA. These documents detail the
description of the lands, the rate of payment farmers are entitled to, the signatures of the respective
parties and the scanned record of payment or cheque. These contractual engagements have been
separated out by EA into WTG (wind turbine), road expansion and setback CONFIDENTIAL
INFORMATION DELETEDcategories with records contained within each file. EA has also provided
the list of peoples affected by the Hanuman project and the financial summary of the
compensation to farmers at the project level. CONFIDENTIAL INFORMATION DELETED The
documents provided were reviewed and found to be consistent in the description of compensation
and the parties receiving it.

On 2 July 2019, the ADB team met with local people living in the Hanuman Wind Project area who
had been affected by the project and had received payments for previous land use incomes and

proximity to the turbines. The local Village residents were talked to, amongst them, a woman who
held approximately 50 rai of farmland in the area confirmed that she had received the reported rate
CONFIDENTIAL INFORMATION DELETED for land forgone to the project and an additional
CONFIDENTIAL INFORMATION DELETED for having farmland inside the
CONFIDENTIAL INFORMATION DELETEDradius around the turbine. It was understood
that her land was affected by the placement of WTG HNM 8-05. Her total compensation from the
Hanuman Project was approximately CONFIDENTIAL INFORMATION DELETED . The local people
interviewed indicated that they had no complaints or grievances with the project and were
happy with the compensation received. When asked if they understood how to raise grievances or
complaints with regards to the project they felt comfortable they could have their concerns heard by
local representatives who would pass those on to the project community liaison officer.

The payments provided to affected farmers appears to be in line with (and based on) regional
benchmarks for previous landholder payments and exceeds regulated requirements. There was no
negative livelihood impact as a result of the leasing of land for the project. Local residents in the
project area surrounds expressed their satisfaction with the compensation provided and the
operation of the project more broadly.

4. AUDIT FINDINGS

4.1. Corporate E&S Review

Energy Absolute PLC “EA”is a Thai business with the vision and purpose of becoming a

15
cy pT SEN SEE ER EERE Rg ne pr ee nee nr ral
leader in alternative energy business using modern technology that is environmentally friendly
within the Thailand and internationally.

History and Broad Timeline

Energy Absolute was firstly incorporated in 2006 in original name Suntech Palm Oil Co., Ltd with
registered capital of THB 50 million and construction of a biodiesel plant at Kabinburi Industrial
Estate, Prachinburi Thailand. The registered capital were added from THB 50 to 250, 360, 373 million
in 2008, 2009 and 2012 respectively. By 2011 EA began operational and investment expansion into
renewable energy generation with the EA Solar Company Limited and the 8 MW solar PV farm at
Lopburi. EA also signed a PPA agreement with EGAT for a 90 MW solar PV plant in Muang District,
Lampang Province. By 2014 EA had expanded further, setting up numerous entities to handle
multiple operations in Solar PV and Wind power generation. In 2016, EA had continued its growth in
the Biodiesel, Solar and Wind power sectors and invested in Lithium Battery manufacturer Amita
Technologies Ltd. In May 2017, EA invested in the construction of 5 wind power plants in
Chaiyaphum province, with a total capacity of 260 megawatts, collectively called the "Hanuman
Project", CONFIDENTIAL INFORMATION DELETED. In 2018, EA acquired the remainder of the Amita
Technologies entity, effectively making it a subsidiary of EA. In 2018, EA also established the Mine
Mobility Corporation with the intention of developing an electric transportation business and
launching the development of electric vehicle charging stations within Thailand.

4.1.1 Organizational Structure

The corporate structure illustrates the position of the corporate entities within EA (Figure 5). The
renewable energies power plant business of EA is comprised of a series of indirect subsidiaries
responsible for the ownership and operation of the renewable energy projects including Hanuman
Wind Project, which is made up of 5 individual sub project entities. The Energy Solutions
Management entity (ESM) plays the role of operator for the projects held under subsidiary.

Figure 5: Organisational Structure of EA
(as of 31 March 2019.)

Energy Absolute Plc. (EA)

@ Direct Subidry
@ Indic Substary

Renewable Energy Business

loos,

lo09%

Transactions
Busine

9.99%
ee
Figure 6: Executive Structure of EA

CONFIDENTIAL INFORMATION DELETED

Figure 7: EA Quality, Safety, Health, Environment & CSR Corporate Structure

CONFIDENTIAL INFORMATION DELETED

Figure 8: Energy Solutions Management Structure.

CONFIDENTIAL INFORMATION DELETED

Figure 9: Wind Farm O&M, Hanuman Project Department Organization Chart.

CONFIDENTIAL INFORMATION DELETED

4.1.2 Environmental and Social Management System

EA has in place a range of Environmental, Safety and CSR policies and procedures for the
management and mitigation of E&S related risks. This assessment has instead considered the scope
and effectiveness of existing EA E&S policy and procedures for compliance with the SPS and sough
to identify any gaps.

Quality, Environmental, Energy Conservation, OHS Policy

EA has in place a Quality, Environmental, Energy Conservation, OHS policy that applies to all
investments and operations under the operational control of EA. The policy has been developed in
alignment with ISO standards 9001 for Quality, 14001 for Environment and 18001 for Safety. EA
has in place all these ISO certification for it’s operational entities where possible. Where these
certifications are not yet in place, EA has developed a schedule for their attainment. The Hanuman
project is planned to achieve ISO 9001 and 14001 certification within 2019. The policy sets out EA
goals and commitments including environmental stewardship and compliance, delivery of quality
products and services and commitments to workplace safety and safety for customers.

ee
Sustainability Policy

EA has in pace a Sustainability Policy targeting economic, social and environmental sustainability
dimensions. The policy has been structured to facilitate the development and deployment of
procedures across a range of dimensions and categories including:
Economic Sustainability

- Corporate Governance

- Business Ethics and Anti corruption

- Risk Management and Crisis Management

- Supply Chain Management

- Innovation in Business and Society
Environmental Sustainability

- Determination of Environmental Policy within the EA group

- Determination of Environmental Programme and support requirements
Social Sustainability

- Adherence in fairness and respect for human rights to all workers

- Employee conduct at all levels

- Provide a social evaluation system

- Corporate Social Responsibility projects
The goals and commitments within the Sustainability Policy are broadly in line with best practice.
Even if it does not explicitly mention commitments to or policies on the avoidance of child
labour, forced labour , environmental risk assessment and involuntary resettlement, these are
aligned with law and regulation required.

Integrated Management System Procedure (Environmental, Quality and Safety)

EA as a part of its work to achieve ISO system certification has developed a Management System
Procedure to facilitate the necessary functions for the management and mitigation of environmental,
quality and safety risks. This document includes scope and set procedures EMS and QMS operation
including:

- Context of the Organization

- Needs & Expectation of Interested Parties

- Determination of Risk and Opportunities

- Establishment of Objectives and Planning to achieve them

- Control of Documented Information

- Management of Change

- Internal Audit

- Management Review

-  Nonconformity and Corrective Action

- Continual Improvement

22
ee
The document appears to be well elaborated for the purposes of operation within the scope of ISO

9001, 14001 and 18001 certification and in line with law and regulation requirement. The
Procedure does not specifically address social risks and their mitigation and management.

Environment Management System Related Procedure

The EA Environment Management System Related Procedure follows on from the previous Integrated
Management System Procedure to specifically deal with Environmental aspects. The Procedure has
been developed for deployment at the EA group level and is relevant to the function of the Quality,
Safety, Health, Environment & CSR Shared Service Team. The procedure covers topics including:

- Identification of Environmental Aspect and Impacts

- Legislative compliance

- The information of environmental safety monitoring

- Emergency Preparedness and Response

- Grievance Mechanism

- Internal and external communication
The Procedure sets out the procedures and process for environmental risk identification, reporting
and checklist formats, responsible persons and resources and communication conduits. The
procedure is considered reasonable in context and should be capable of facilitating the identification,
mitigation and management of environmental risks associated with the Hanuman Wind Project. It is
noted that an equivalent and dedicated Social Management System Related Procedure did not exist.
It is noted that the grievance mechanism outlined in the Environment Management System Related
Procedure section 5 should be able to facilitate this function for both social and environmental
aspects.

An ESMS developed in accordance with the ADB SPS 2009 was drafted in 2017 for prospective ADB
investment at that time. The ESMS was not rolled-out for implementation as ADB’s initial investment

did not push through. EA is keen in implementing the ESMS for future ADB supported projects.

Site Environmental Operation Procedure

EA has created and implemented a generic site based Environmental Procedure covering:
- Waste Management
- Wastewater Management
- Chemical Control

EA Health and Safety Manual

EA has in place a Health and Safety Manual that appears to be generic for all operational purposes.
The manual is relatively detailed and covers a wide range of safety requirements, risks and details
on safe work and personal protective equipment. The Manual covers:

- Cleaning and storage of materials in the workplace

ee
- Fire Protection
- Personal Protective Equipment
- Safety in Welding
- Safety in Gas Cut
- Safety in Grinding
- Safety in Working at a Height
- The safe use of Electrical Equipment
- The safety of moving heavy objects by hand
- Safety for using forklifts for moving objects
- The safe use of machinery
- Safety for The Contractor
- Safety in Office
- First Aid
- Signs of Danger and Flammable Substances
It is recommended that Safety Manual be expanded to include all relevant risks on wind power

sites.

4.1.3 E&S Training, Competence and Capacity
Table 4 below sets out a summary of E&S resources and capacity related to the Hanuman Wind

Project.

It is noted that while the CSR team has group level competence and capacity, team was dedicated
site officer level responsible for Environmental issues under supervision of Site Manager and VP
QHSE at corporate level. It is recommended that a Hanuman site resource be nominated to be
responsible for environmental management at the Hanuman site including monitoring
management, compliance management and incident management.

Table 4. E&S Capacity and Resources

Resource EA

ESMS Completed and developed in conjunction with the ADB but yet to be deployed. The
ESMS was confirmed to be the joint responsibility of the EA VP and new role of
Corporate CSR Manager.

E&S Resources EA corporate level E&S shared services team with Environmental Supervisor and
Environmental Officer.
E&S Reporting System ERS related reporting captured in ISO 14001 Management System. Environmental

compliance reporting handled through Permit Officer and Permit Supervisor.

Internal Data systems Physical and soft data storage managed and maintained at a corporate level.
Additional construction related data ad records maintained by EPC contractor.

Human Resources HR Lead and Department
HR and Admin Managers

Training Managed and conducted by the EA through EA corporate training program. Reported
to include E&S/ESMS materials. Training for E&S matters subject to defined training
plan.

The management of E&S related training and competence at the corporate level was managed by
the CSR Manager (yet to be appointed) in conjunction with internal Training and HR functions.
Records of training delivery and staff competence were provided for the previous 2 years. Records

of safety inductions and training were reported to be held and available at the site offices. Training
24

and competence are mentioned within the EA Integrated Management System.

4.2. Hanuman Wind Project E&S Review

4.2.1. Compliance with national and local laws and regulations

The Hanuman Wind Project is not required to undertake regulatory Initial Environmental Examination
(IEE) under Environment and Conservation of the National Environment Quality Act, 1992 or
Enhancement and Conservation of National Environmental Quality Act, B.E. 2535. The proponent
EA, however voluntarily undertook IEEs for the 5 projects during the due diligence process for the
investment. The IEEs for the 5 sub project components of the Hanuman Wind Project were initially
submitted in December 2015 and subsequently updated in October 2017.

Electricity Operations License and Power Generation Licences were confirmed to

have been obtained as required and were valid at the time of the audit. Other relevant permissions,
related to the above local legislations and regulations in section 3.1, including the ground water
extraction permits and health and safety certificates relevant to Fire Safety were noted to be valid.
No evidence of non-compliance with the other relevant National and Local EHS regulations was
observed during the audit.

4.2.2. Initial Environmental Examination

The company prepared the IEEs for submission to Thailand Greenhouse Gas Management
Organization's Thailand Voluntary Emission Reduction Program to demonstrate compliance with
environmental regulations and demonstrate that the Project has limited negative environmental
impacts.

The IEE sets out the record of how risks were identified and in consideration of these, sets out the

Environmental and Social Management Plan to mitigate and manage these risks.

The primary E&S impacts and risks associated with the project have been identified as being
associated with Land Use, Noise, Biodiversity Impacts and Shadow Flicker during Operational Phase.
The effectiveness of the IEEs assessment of these factors is considered in this section.

ee
a. ANTICIPATED ENVIRONMENTAL HEALTH AND SAFETY IMPACTS

Turbine Throw
The IEE identifies Thai regulations (Announcement of Energy Regulatory Commission (ERC) for
Safety Distance and Installed Capacity for Wind Energy Project, dated in Thai Government Gazette
on 26 June B.E. 2558 (A.D.2015)) as having distance requirements for the measurement
and consideration of noise impacts as:
- Project boundary shall be covered at least 1.2 times of total height (tower + radius of blade)
of WTG
-  WTG shall be located at least 1.2 times of total height (tower + radius of blade) from each
other
-  WTG shall be located at least 3 times of total height (tower + radius of blade) from the
nearest house

The safety distance for households is found to be more stringent than the WorldBank Group
requirement which is at least 1.5 times of total height (tower + radius of blade) from sensitive
receptors.

Noise
The IEE considers noise impacts associated with the project in a number of ways including regulatory
requirements, monitoring and testing of noise impacts.

From a regulatory perspective, the IEE considers noise in the context of Thai noise standard
Notification of Environmental Board No. 15 B.E. 2540 (1997) under the Conservation and
Enhancement of National Environmental Quality Act B.E. 2535 (1992) and Notification of Pollution
Control Department, Subject: Calculation of Noise Level Dated August 11, B.E. 2540 (1997). These
regulations require a maximum noise impact of less than or equal to 115 dB(A) and a
weighted elevated continuous sound for 24 hours of less than or equal to 70 dB(A).

The IEE details noise monitoring being conducted on the 15-20 Oct 2015 over 3 locations for the
project in wind conditions of 5-8 m/s. The sampling and methodology used in the IEE is based on
the Notification of Environmental Board B.E. 2540 (1997) regarding Noise and Vibration Standard.

The noise model calculation as per the Pollution Control Department, Ministry of Natural Resources
and Environment was applied to predict the equivalent continuous sound level during a 24 hour
period (Leq24). The results illustrated that all values are not over 55 dB(A) as per Worldbank Group
ESH guideline and 70 dB(A) as per the Ambient Noise Standard and according to the Notification of
Environmental Board No. 15 B.E. 2540 (1997).

ee
Shadow Flicker

The 2017 IEE report details that WindPro Model was applied to predict shadow flicker impact of the
project in 35 observation areas identified as the nearest house, village and community area such
as temple, etc . The IEE details results of the study as revealing that some observation areas
would receive shadow flicker more than 30 hours per year or 30 minutes per day.

According to the IEE the following sites may breach the Environmental, Health, and Safety
Guidelines for Wind Energy 2015.

Table 5. Reported breaches of Shadow Flicker Standard from 2017 IEEs.

Location Distance From Site Flicker Flicker

Hours/Year Minutes/Day

Hanuman 5

Ban Sap Sombun 1,050 m. from WTG 5 41:16 27
Community (SRO3)

Hanuman 8

Ban Hin Rong 800 m. from WTG 10 31:16 21
Community (SRO3)
Ban Wang Sue 900 m. from WTG 8 29:58 31

Community (SRO6)

Hanuman 9

Sombun 800 m. from WTG 8 68:57 36
Sawangtham Temple

(SRO2)

Ban Non Sa-nga 1,150 m. from WTG 5 35:44 40
Community (SRO3)

Tri Pracha 1,200 m. from WTG 3 34:50 28
Pattanasuksa School

(SRO4)

Ban Pradu Ngam 1,200 m. from WTG 1 33:22 25
community (SRO6)

House located in the 1,000 m. from WTG 12 35:35 30

east of the project

The IFC Environmental, Health and Safety Guidelines for Wind Energy state that recommended that
the predicted duration of shadow flicker effects experienced at a sensitive receptor not exceed 30
hours per year and 30 minutes per day on the worst affected day, based on a worst-case scenario.
Based on the site inspection, there did not appear to be shadow flicker impacts on build structures.

It is recommended that further monitoring at each of the above locations be conducted to define
actual impacts during the dates and times of modelled shadow flicker impacts.

Biodiversi

The IEE includes a section on Biological Environmental Resources, which covers biodiversity and in
particular, birds and bats. The IEE contains the results of a 3-day Bird and Bat Study in Appendix 1
of the report. This study details the list of birds observed in the nearby protected area and those

observed during the study in the Project area. Within the projects area the study identified 70 bird
27

cpap —-7=- pU =~  —— — r
species. Of these, all had an IUCN status of Least Concern. The study identified CITES listed species

including:

Table 6: CITES Status species identified during Bat and Bird Study.
Species Endemic CITES Status
Columba livia Resident Species App. III
Bubulcus ibis Resident Species App. III
Otus bakkamoena Resident Species App. II
Glaucidium cuculoides Resident Species App. II
Caprimulgus macrurus Resident Species App. II
Treron curvirostra Resident Species App. II

Of these species the G/aucidium cuculoides is classified as Near Threatened nationally.

The IEE identifies the East Asian - Australasian flyway as they only listed risk associated with the
project to birds and bats. The IEE notes and concludes that the migratory route does not pass
through Chaiyaphum province or project site.

The IEE assessment has limited survey on migratory birds where seasonal paths may vary, to local
and regional raptor species or bats.

b. LAND RELATED CONCERNS

Land Use

The IEE includes a section analysing the Human Use Values of the are containing the project and
considers this in the context of the project and impacts benefits associated. This includes, housing,
density, land use, transportation infrastructure, Economic and social conditions. The IEE also
includes a Social Due Diligence report as an Appendix. This report defines the land requirements of
the project during construction and operation including quantification of:

o Foundation areas

o Construction related areas

o Internal access roads

o Transmission lines

o Acquisition rights

o ALRO Sor Por Kor lands

Consultation Process
The IEE reports that initial consultations including with ALRO farmers were initiated in 2013. For
project impacts, a public consultation for each subproject was conducted during September 2015.
There were reported to be 689 people involved including provincial government agencies, local
administration organizations, community/villager leaders, project farmer beneficiaries and
interested people. The project was setting another public consultation during 25-27 July 2017.
Total participants were 1,007 participants. A series of questions and answers exchanged during
the period have been recorded in the IEE. Outcomes of the community engagement process
determined that:
- The project company will install all required protection systems for safety purpose
- In case there are some people are dead or disable from the project, the project company
will take full responsibility to the affected people.
- The project company will strict on the contractor to limit the speed in the community area
as well as traffic regulations
- In case of road damage by the activities related to the project, the project company will
repair the road to be in a good condition
- The project company will compensate to the affected farmers that the WTG is located as
agreed rate CONFIDENTIAL INFORMATION DELETED
- The project company will compensate to the affected farmers who own the surrounding
areas of WTG as agreed rate CONFIDENTIAL INFORMATION DELETED

Land Lease Process

The IEE then sets out the land acquisition process utilised for the Hanuman Project including:
- Seeking approval from affected landholders
- Seeking approval from the local village community
- Seeking approval from the Sub district administrative body

- Submission of above approvals to the ALRO for final approval

- Commercial negotiation of EGAT substation land acquisition in accordance with the Thailand
Civil Code and Commercial Code and the Thailand Land Code

This section sets out and establishes quantification of the revenue potential for farmland in the
region, which is largely dominated by cassava farming. CONFIDENTIAL INFORMATION DELETED.
Approximately 148 landholder farmers were identified as having potential impact from the
construction and operation phases of the project. The IEE states that these parties were engaged
with and entered into commercial contracts for payment accordingly. The IEE also states that crops
already in place in affected areas were purchased at an agreed rate where lands had to be
converted for the project. The range of impacts for farm lands for any individual landholder were
recorded as ranging from 2-41% across all 5 Hanuman project components.

The conclusion drawn in the Social Due Diligence Report in conjunction with the recorded and
documented record of compensation and rental payments to affected stakeholders and farmers is
considered to be reasonable in the context of the project location, size, scope and impacts.

c. INDIGENOUS PEOPLES
The IEE identifies Thep Sathip and Bamnet Narong districts, ~250 km northeast of Bangkok.
Although the area was founded over two centuries ago during the early Rattanakosin period by Lao
people from the north, the majority of the people in the project site identify as Thai. The project
area and are in which it is located is reportedly not known to be settled by, claimed by or owned by
any distinct or vulnerable ethnic/Indigenous Peoples group.

d. GRIEVANCE MECHANISM
A grievance redress mechanism was established for the project including the nomination and setup
of a dedicated location for grievance submission during the construction period and continuing
through the operational phase of the project. This mechanism is to include the nomination of a
Community Relation (CR) Officer tasked with interaction and Consultation with stakeholders and the
management of grievances received. The CR officer was noted to be in place during the site visit
during the operational phase.

Submission of grievances was proposed in the Social Due Diligence Report to be available to
stakeholders in person to the CR Officer, via a dedicated mailbox in the CR Officers office or through
the plant manager. An Information Board visible to the community will also be made available to
update the community of the ongoing project activities.

The ADB team noted that the Grievance Redress Mechanism currently required stakeholders to
engage with the CR Officer directly or to submit mail to the nominated mailbox, the address and
location of which was not immediately clear out in the community. It is recommended that the CR
Officer place grievance Redress Mechanism instructions and project schedule and action updates in

each local village community in the areas surrounding the Hanuman Project as to how grievances

can be communicated and submitted during the current phase of the project and how those will be
handled.

4.2.3. Environmental Management Plan

The Hanuman Project has a number of plans and procedures in place to facilitate the operational
phase of the wind farm and its related activities, assets, risks and impacts. This section aims to
consider how the plans and provisions in place and practices being carried out are working to manage
E&S issues and understand if there are any gaps between current practice and ADB requirements
and associated guidance.

The IEEs conducted resulted in the development of Management Plans for the mitigation of identified
risks during construction and operation, these are titled the Impact Prevention and Mitigation
Measures for Construction Period and Impact Prevention and Mitigation Measures for Operation
Period.

a. NOISE MANAGEMENT

Construction Period

The mitigation measures set out for noise management and mitigation during the construction phase
include a range of measures related to working hours, planning of heavy machinery works and
provision of PPE. These mitigation factors are all commonplace for construction activities and
represent a reasonable suite of mitigation measures during the construction period. This phase was
completed as of the time of audit. There were no noise related complaints from construction vehicles
were reported by the community leader who was interviewed.

Operational Period
The mitigation measures for noise management during the operation stage include:

- Machinery (including WTG) maintenance to prevent unnecessary noise. This is likely in
reference to the Siemens Gamesa service contract in place, which is backed by a
manufacturer and service noise guarantee.

- The conduct of noise contour mapping and utilisation of this to manage noise impacts. This
noise monitoring is scheduled to be completed within 12 months of COD. It is noted that the
IEE noise monitoring conducted was targeted to domestic Thai regulations and standards
and does not reference good international industry practice, e.g. Worldbank Group EHS
Guidelines.

- Control of vehicle movements and speeds to limit vehicular noise.

- Provision of PPE to workers functioning near equipment.

Monitoring of noise impacts during the construction period and operational period was scheduled to
be conducted at 3 defined site locations including Leq-24 hrs , Leq-1 hr, Lmax and L90-5 min for 3
consecutive days every 6 months during the construction period. It is noted that the IEE noise

monitoring plan is targeted to meet domestic Thai regulations. The noise monitoring plan shall also
be aligned with the WorldBank Group Guidelines for Wind Energy and General EHS Guidelines.

b. SHADOW FLICKER MANAGEMENT

Construction Period
No mitigation actions were listed in the IEE in relation to shadow flicker during the construction

period. This is not relevant to the construction phase.

Operational Period
The mitigation measures for Shadow Flicker during the operation stage include:
- Screen planting of affected properties
- Potential changes to the wind farm operating regime to minimize operation of the offending
turbines during times of shadow flicker
- Blades will be coated with a low reflectivity treatment to prevent reflective glint from the
surface of the blade. It is unclear from the information in the IEE if this is an existing
specification for the project, however the site visit confirmed the coating of the blades to be
of a matte finish.

- Provide for relocating affected houses to a suitable proximate location, if necessary.

The mitigation actions stated for the operational period are reasonable remedies for instances of
shadow flicker affecting stakeholders. Monitoring is recommended for the locations where the
minutes per day shadow flicker were predicted to be approaching the WorldBank Group Guideline
limit of 30 minutes per day, particularly during dry period. It is recommended that shadow flicker
monitoring of this site be undertaken to confirm the impacts to sensitive receptors. This should at a
minimum include all the sites listed in Table 5, above for the relevant affected dates and times.

c. BIODIVERSITY MANAGEMENT

Construction Period

No mitigation actions were listed in the IEE in relation to Avifauna during the construction period.
This period would represent an opportunity for bird and bat surveys to be undertaken to identify
potential transient migratory species, endemic raptors and bat activity near the project.

Operational Period
The mitigation measures for Shadow Flicker during the operation stage include:
- Use of finish that will reduce blade glint (e.g. matte grey paint) to minimise reflection which
possibly blind bird species flying in the area.
- Implementation and conduct of regular monitoring but not limited to carcass retrieval.

- Monitoring frequency increased during migratory season.

- Design the turbine layout to provide adequate spaces between each turbine for movement
of birds which would reduce the potential for accidental collision.

Monitoring of bird and bats during the operational period has been scoped to include all WTGs on a
weekly basis for the first 2 years of operation. It is noted that the monitoring activities proposed
during this period relate to day to day surveillance of the project area by untrained or semi-skilled
individual focused on evidence of bird strikes.

d. STAKEHOLDER ENGAGEMENT

Construction Period

The plan sets out community engagement activities including coordination with community leaders
regarding the works schedule and notification of works timeline, informing public stakeholders of
construction and transport schedules including the movement of oversize cargo and vehicles through
the project area and surrounding community and the establishment of a CR Officer to monitor social
impacts and take care of complaints. It is noted that the proposed mitigation actions do not specify
that a Grievance Management System is to be set up or how that is to be deployed to ensure
stakeholders understand how they can provide feedback or submit complaints.

Operational Period
The mitigation measures for Stakeholder Engagement during the operation stage include:

- Engage with and support community events such as cultural, religious and other community
activities. This is scheduled to be conducted on at least an annual basis.

- Notify public stakeholders of mitigation actions being implemented during the operational
phase. This is scheduled to be conducted on at least an annual basis. This is understood to
be a part of the CR Officers role in community engagement, however it was unclear how this
is being conducted in a methodical fashion across all communities.

Provide a procedure for receiving complaints or suggestions from the community. This is scheduled
to be conducted on at least an annual basis. It was noted that there was no clear method to submit
grievances or complaints about the project other than direct interaction with the office of the CR
Officer or the plant manager.

e. EHS MANAGEMENT
The environmental management plan provisions related to waste management, water quality and
flood management, air quality management, traffic management, and occupational and community
health and safety are found to be commensurate to the impact of the Hanuman Project.

4.2.4 Site Visit

The site visit conducted aimed to verify the significance of the impacts identified in the IEE and if
the measures proposed in the EMP would be sufficient to address the impacts.

Hanuman Wind Project, Chaiyaphum Province Thailand

The Hanuman Wind Project is a 260 MW wind project with five sub-projects split into three clusters
of wind turbines with substations located in the south western portion of Chayaphum Province,
Thailand approximately 270km north of Bangkok. The site was inspected and a tour of the site was
arranged to cover areas of interest. It was confirmed that the 115KV TL are along the existing right
of way, used for the main roads. It was also noted during the visit that the project site is mainly

used for cassava planting and farming, as identified in the IEEs.

Tha Kup Sub District Administrator

The ADB Team visited the Tha Kup Sub District administration offices and held a meeting with the
head administrator and some employees at the project from the local community.

The Administrator was queried about the handling of land acquisition and the payment to farmers
who were affected by the project. The Administrator was able to confirm that the claimed rates of
compensation were actually delivered to affected farmers in all cases he was aware of. He noted
that the payments to farmers were well received and that he was not aware of any grievances or
complaints related to land issues.

When queried about what if any grievances or complaints were raised with him about the project,
he mentioned the construction period when there were traffic congestion issues and complaints
about dust coming from the construction activities. These issues were reportedly resolved fairly
quickly once the project construction team was notified. He noted that no issues had been raised
with him about the project during the operational period.

The Administrator acknowledged the Supreme Court case relating to the legality of wind farm
activities on Sor Por Kor land and confirmed that to the best of his knowledge and understanding
that the project had been constructed and operated with legal right to do so and was permitted
under law.

Two local security guards who have the responsibility of patrolling 8 and 9 turbines each were briefly
interviewed. When asked if they were aware of any complaints regarding the operation of the wind
turbines, they replied that they were not aware of any issues. Similarly, when asked if they had seen
any evidence of bird strikes around the turbines they replied that they had not seen any dead birds.
When asked about the proximity of the nearest dwelling to a turbine that they knew of, they replied
that the WTG H01-13 was approximately half a kilometer from a dwelling. They however have not
been provided with specific training to identify bird/bat issues such as identifying species which can
be struck by the wind turbines.

Sai Thong National Park

The ADB Team visited the Sai Thong National Park, located approximately 60 km North of the
Hanuman project. The Director of the National Park, Mr Vorapol Deeprasai was interviewed regarding
the presence and abundance of migratory birds, eagles and bats in the National Park and the project
area. Mr Deeprasai mentioned that the forest in the national park was host to a range of bird species
that were local in range. He noted that he was not very familiar with the project area and that the
bird species surveyed in the park were not likely to travel as far as the project area, which is an
agricultural low land environment, distinct from the hills of the national park.

A list of birds identified in the most recent survey of the National Park was provided. A search of
these species identified the following IUCN Status of NT or higher:

Table 7: Sai Thong National Park Bird Raptor Species or Species of IUCN NT Status or higher

Survey Species Name IUCN Status
Number

37 Chloropsis cochinchinensis_ | Blue-winged leafbird NT

77 Eurylaimus ochromalus Black-and-yellow broadbill NT

90 Aviceda leuphotes Black Baza (Migratory raptor) Lc

91 Elanus caeruleus Black Winged Kite (Raptor) Lc

92 Accipiter badius Shikra (Raptor) LC

93 Spilornis cheela Crested serpent eagle (Raptor) Lc

The Blue winged leaf bird and Black and yellow broadbill were noted to be small forest species
unlikely to be found in the open flat areas of the project area. The identified raptors however, were
noted to have a wide distribution and be known to fly long distances.

The ADB team had conducted a search of the Integrated Biodiversity Assessment Tool (IBAT), which
identified a range of species which may be present in the project area. These included IUCN Critically
Endangered, Endangered and threatened bird species. Mr Deeprasai was asked whether he was
aware of any of the bird species being present in the park or the region. None of the identified
species were noted by Mr Deeprasal as being likely found in the Project area (Refer to Appendix 1:
IBAT Search and Expert Comments).

Bird Conservation Society of Thailand and BirdLife International

The ADB Team visited the offices of the Bird Conservation Society of Thailand (BCST) in Bangkok on 4
July 2019. Nancy Gibson, Executive Director, Bird Conservation Society of Thailand and Ding Li Yong,
BirdLife International were interviewed. The focus of the interview was on the likelihood of the IBAT
listed birds being found in the project area, any other bird or bat species that may be found in the
project area and how monitoring could be undertaken to establish bird populations in the Hanuman
Project Area. BCST noted that the project area in Chayaphum Province has limited avifauna data and
that it is difficult to advise on the presence of species with a high degree of certainty. Upon reviewing
the birds included on the IBAT list, it was noted by BCST that the two species that may be present in
the area include the Yellow breasted bunting and the Greater adjutant. BCST noted that the yellow
breasted bunting had been spotted in Kaeng Lawa Just south of Khon Kaen, which is a wintering

35
recorded there recently. BCST also noted that a number of raptor species may be present in the
project area including Yellow Greater Spotted Eagle, Eastern Imperial Eagle and potentially other
eagle species. BCST noted that Pitchit, which is approximately 140km WNW of the project site is a
known eagle and raptor habitat. It contains rice paddies which are a source of food for them. BCST
noted that forest species were unlikely to be found around the project area.

BCST when asked about monitoring programs mentioned that a compliant monitoring plan could be
designed and implemented for the site and that this sort of activity is something that they have
assisted other projects with. They noted that wind maps through the time of the year would be
considered in conjunction with known migration events and periods such as September - October

when large migratory birds and raptors move through Thailand.

Table 7: Species reported by Bird Conservation Society of Thailand.

Bird Name Feedback from Bird Conservation Society of Thailand

Yellow Greater Spotted Eagle, Eastern | May be present in project area. Pitchit ~140km WNW of
Imperial Eagle, other raptors the project site is a known eagle and raptor habitat

Yellow breasted bunting Kaeng Lawa Just south of Khon Kaen close to project area
(~100km) is a wintering ground for Yellow Breasted
Buntings. Several Hundred recorded there.

BirdLife International shared that their general knowledge of the countriy is that most raptors
migrate along the western flank of Thailand. BirdLife International also shared some of the
researches of experts which involved raptors satellite tagging (e.g. Japanese Sparrowhead) which
migratory path coincides with the western section of Thailand. This however is noted to be not
conclusive for all soaring bird species and further researches have to be undertaken for other species
migrating through Thailand.

The analysis of the secondary data and consultations with the relevant stakeholders suggest that
the project area falls in a low bird activity area and has low intensity with regard to migration routes
of large bodied birds. However, there is still potential for raptors, large migratory birds, bats to be
in the project area either endemic to the region or passing through. It was noted that there are five
National Parks (Phu Kieong, Sai Thong, Pa Hin Ngam, Sap Langka, Phu Lan Kha Sanctuary, Tat Ton),
and some water bodies (not of high conservation value), near the Hanuman Wind Project. It is
recommended that a bat and bird survey in accordance with the good international industry practice
e.g., SNH Recommended bird survey methods to inform impact assessment of onshore wind farms
v2 2017. This would be required to include:
-  Ascoping survey, which must be done to determine the target species for raptor, threatened
and migratory bird species survey during migratory and wintering season;
- The bird and bat survey design is recommended to be developed in conjunction with design
the survey with the Bird Conservation Society of Thailand, who have the resources,

knowledge and capacity to assist with this work;

36
4.2.4. Compliance with ADB's Safeguards Policy Statement (2009)

The table below provides the compliance status of the environmental performance of Hanuman Wind Project based on ADB's SPS requirement for Environment

(SR 1).

Table 8: Assessment of Hanuman Wind Power Project against ADB SPS SR-1

No. ADB SPS
Requirements Compliance Status/Issues Recommendations

1 Environmental The project is deemed to be The recommendations
Assessment classified as category B based on | Based on the review of the IEE and site | associated with these findings
Requirements: ADB's SPS which implies that the | visit/interviews issues relating to Grievance | are detailed in CAP items 2-5.
Conduct environmental impacts are | Mechanisms, Noise, Shadow _ Flicker and
environmental temporary, short-term, __ site- | Biodiversity (Bird and Bat) were identified.
assessment to identify | specific, reversible and not
potential direct, | significant. Impacts can be
indirect, cumulative, | avoided and/or minimized with
transboundary, and | the implementation of mitigation
induced impacts and | measures.
risks.

National Law. The project is not
required to prepare an
environmental impact
assessment (EIA) or Initial
Environmental Examination (IEE)
report. However, an IEE reports
were prepared for the project on
voluntary basis.

2 Environmental Strict implementation of the EMP | The EMP of the Project is in the form of | Site Environmental Protection
Planning and | from pre-construction to | Environmental Impact Prevention and Mitigation | Procedure be prepared and
Management decommissioning phases of the | Measures for both the construction and operational | aligned with the risks

project. The EMP should indicate | phases in the IEE report. This has been discussed | associated with wind farm
Implement the EMP | the related institutional or | in detail in the Operational Management of E&S | operation
and monitor its | organizational arrangements, | issues above.
effectiveness. monitoring indicator and schedule Energy Absolute appoint an
Document_ monitoring | of implementation. EHS officer at the

Participation

meaningful consultation with
affected stakeholders, including
civil society, and facilitate
informed participation throughout

conduct of public consultation prior to
construction activities and throughout the project
cycle (annually during construction phase and
semiannually during operation phase).

No. ADB SPS
Requirements Compliance Status/Issues Recommendations
results, including the Noise: IEE noise monitoring plan is targeted to | level to oversee the
development and | Compliance should not only be | domestic Thai regulations and standards and shall | compliance of biodiversity,
implementation of | through the documentation and | apply good international industry practice such as | water, noise, shadow flicker.
corrective actions, and | submission of reports but also on | the WorldBank Group EHS Guidelines. safety and municipal and
disclose monitoring | the actual implementation of the management waste issues,
reports. EMP at the project site. Stakeholder Engagement: and attend training courses on
It was unclear how the CR Officer’s role to provide | related topics, together with
Stakeholder Engagement was being deployed to | ESM staff.
gather feedback and complaints.
Shadow Flicker:
The monitoring sites noted in the modelling results
to be approaching the Shadow Flicker limit or 30
minutes per day as per the IFC Guidelines will have
to be monitored on site to ensure that there will not
be adverse impacts to those households.
Birds and Bats:
Bird and bat monitoring during the operational
phase of the project was insufficient to understand
the potential impacts to at-risk species.
3 Information disclosure | Disclosure of the environmental | The record of stakeholder engagement and |The information disclosure
assessment report including the | disclosure is recorded in the final version of the IEE, | related to the project to
EMP. The IEE should be disclosed | which includes sharing of relevant studies, impacts | stakeholders was considered
in a timely manner, in an| and data with local stakeholders and allowing them | to be reasonable and
accessible place and in a form and | to submit questions, concerns or clarifications | appropriate for the project.
languages understandable to | regarding that information.
affected people and _ other
stakeholders.
4 Consultation and | The Company should carry out One of the requirements of IEE report is the It is recommended that the CR.

Officer place grievance
Redress Mechanism
instructions and project

schedule and action updates in

36
No. ADB SPS
Requirements Compliance Status/Issues Recommendations
the project — cycle. The each local village community
consultation should begin as early | Also, it was documented in the IEE report that a | in the areas surrounding the
as the design or planning stage of | consultation the EA had conducted a public | Hanuman Project as to how
the project. consultation meeting was organized by the project | grievances can be
company at the meeting room of Tha Kup Sub | communicated and submitted
District Administration Organization, Tha Kup sub- | during the current phase of the
district, Sap Yai district, Chaiyaphum province on | project and how those will be
26 July 2017 (13:00 pm to 16:00 pm) - HNM1. handled.
There were 162 participants including local
officials, Administration Organization and villagers
living near the Hanuman project.
Also, the field visit confirmed that the members of
the community were consulted and adequately
informed prior to the construction activities
through the interview and focus group discussion
with the village chief, TAO representative and some
farmers.
5 Grievance Redress | The Project should establish a| There is an existing grievance mechanism at the
Mechanism mechanism to receive and | project both for the employees and other
facilitate resolution of affected | stakeholders. The grievance can be sent directly
people’s concerns and complaints | through the grievance form or a letter to the plant
promptly, using an| manager and it will be evaluated for the
understandable and transparent | corresponding corrective/preventive action. The
process that is gender | mechanism also includes the monitoring of the
responsive, culturally appropriate | implemented action/s. It is however unclear during
and readily accessible. the operational stage how else the stakeholders
can submit these without assistance from the CR
Officer
6 Monitoring and | The project should monitor and | The Project submits compliance reports to ERC | Monitoring and _— reporting
Reporting measure the progress of | semiannually during the operation phase of the | would need to be provided by
implementation of the EMP. Project. The Project also reports on other|the Project for Annual

compliance parameters associated with water
licenses as detailed in the EMP.

Reporting purposes upon ADB.
investment.

No. ADB SPS
Requirements Compliance Status/Issues Recommendations

Monitoring Plan shall be
enhanced to follow good
international industry practice
including the World Bank
Group Environmental Health
and Safety (WBG _ EHS)
Guidelines monitoring
protocols, and SPS
requirements.

Training for the site EHS team
on identifying and monitoring
birds and bats, other
environmental parameters

7 Unanticipated Update the IEE and prepare a new | Compliant
Environmental EMP to address unanticipated | It is stated in the IEE that the Company is willing
Impacts environmental impacts that | to address any unanticipated impacts if ever

becomes apparent during project | identified during the field inspection of ERC or other
implementation. relevant stakeholders.

8 Biodiversity The Project should ensure specific | The IEE survey was limited to assess potential long | Conduct additional biodiversity
Conservation and | requirement and mitigation | term impacts of the project on the birds and bats | surveys covering the avifauna
Sustainable Natural | measures in the development of | in the area. migration season; (c)
Resources critical area. implement a bird and bat
Management monitoring program, including

monitoring nearby water
bodies after completion of the
biodiversity survey; and if the
proposed survey and
monitoring program indicates
significant activity or bird or
bat strikes; (d) implement
measures recommended by
bird and bat experts to
address the impacts,
including, if required, a

ADB SPS

Requirements

Compliance

Status/Issues

Recommendations

shutdown protocol and
enhanced collision monitoring
program

Pollution

Prevention

and Abatement

The project should apply pollution
control technologies and practices
consistent international good
practice, as reflected in
internationally recognized
standards such as the World Bank
Group’s Environment, Health and
Safety Guidelines. The guidelines
provide specific measures on the
following: (i) pollution
prevention, resource
conservation, and energy
efficiency; (ii) wastes; (iii)
hazardous materials; (iv)
pesticide use and management;
(v) greenhouse gas emissions;
(vi) occupational and community
health and safety; and (vii)
physical and cultural resources.

EMP for the
shadow flicker impacts are
updated accordingly and
implement the EMP for the
other parameters according to
the existing plan.

noise and

Greenhouse
Emissions

Gas

The borrower/client will promote
the reduction of project-related
anthropogenic

GHS emissions in a manner
appropriate to the nature and
scale of project operations and
impacts.

The project is a renewable energy and aims to
reduce the greenhouse gas emissions.

No significant source of greenhouse gas emissions
was identified during the inspections.

Physical
Resources

Cultural

The borrower/client is responsible
for siting and designing the
project to avoid — significant
damage to physical cultural
resources.

Not applicable. The project is not located in an area
with physical cultural resources

No. ADB SPS
Requirements Compliance Status/Issues Recommendations
SR-2 | To avoid involuntary | The involuntary resettlement] The project has no involuntary resettlement
resettlement wherever | safeguard covers. physical impacts. All land areas required by the project were
possible; to minimize | displacement (relocation, loss of obtained through negotiated lease agreement with
involuntary residential land, or loss of shelter) | additional payments to farmers above and beyond
resettlement by | and economic displacement (loss | regulated requirements and potential baseline
exploring of land, assets, access to assets, | farming enterprise.
project anddesign income
alternatives; to | sources, or means of livelihoods) | Interviews and discussions with local landholders
enhance, or at least | asaresult of (i) involuntary confirmed their satisfaction with the lease
restore, the livelihoods | acquisition of land, or (ii) agreements in place and the payment agreements
of all displaced | involuntary restrictions on entered into with the Project.
persons in real terms land use or on access to legally
relative to pre-project | designated parks and protected
levels; and to improve | areas. It covers them whether
the standards of living | such losses and
of the displaced poor | involuntary restrictions are full or
and other vulnerable partial, permanent or temporary.
groups.
SR-3 | To design and | The Indigenous Peoples | No indigenous peoples were identified or reported
implement projects in | safeguards are triggered if a | in the project area.
a way that fosters full | project directly or indirectly

respect for Indigenous

Peoples’ identity,
dignity,

human rights,
livelihood systems,
and cultural
uniqueness as defined
by the Indigenous

Peoples themselves so
that they (i)

receive culturally
appropriate social and
economic benefits, (ii)
do not suffer adverse
impacts, and (iii)

affects the dignity,

human rights, livelihood systems,
or culture of Indigenous Peoples
or affects the territories or natural
or cultural resources that.
Indigenous Peoples own, use,
occupy, orlaim as an

ancestral domain or asset.

The IEE identifies Thep Sathip and Bamnet Narong
districts, ~250 km northeast of Bangkok. Although
the area was founded over two centuries ago
during the early Rattanakosin period by Lao people
from the north, the majority of the people in the
project site identify as Thai. The project area and
are in which it is located is reportedly not known to
be settled by, claimed by or owned by any distinct
or vulnerable ethnic/Indigenous Peoples group.

40
No. ADB SPS
Requirements Compliance Status/Issues Recommendations

can participate
actively in projects
that affect them.

4 CONCLUSION

The operation of Hanuman Wind Project is compliant to the national laws and standards and requires some improvement on the environmental management
plan and capacity building training on implementing monitoring and reporting to meet ADB’s SPS requirements.

The company has committed to adopting best practices to achieve its commitment to environmental and social sustainability and enhance the current
environmental and social management with the implementation of the corrective action plan. Table 9 shows the corrective actions and recommendations for
the project.
5 CORRECTIVE ACTION PLAN

The following Corrective Action Plan (CAP) has been prepared through the compilation of new CAP items as identified and selected during the course
of this assessment.

Table 9: Corrective Action Plan.

E&S Management System

1.E&S Risks
It is noted that the Site Environmental Protection Procedure is Initiated This is expected to be
not aligned with the risks associated with wind farm operation. It | Procedures by minimal and can_ be |Site Level EHS Officer
is recommended that this be corrected through the expansion of December 2019 | included as part of the
the Site Environmental Protection Procedure to reflect the E&S and complete project administrative
risks: updated EMP by | cost.
Environment February 2020
- Noise
- Biodiversity

- Shadow flicker

Occupational Health and Safety

- Working at height

- Lifting operations

Community Health and Safety

- Blade throw

- Public access

a Abnormal load transportation

2. Energy Absolute EHS officer at the project level to oversee the | December 2019

compliance of biodiversity, water, noise, shadow flicker. | and complete all EA Corporate Level Management
safety and municipal and management waste issues, and trainings by
attend training courses on related topics, together with ESM | February 2020
staff.

8
3. Site-level staff handling EHS management and ESM staff are to
be trained on the proper procedures for monitoring biodiversity,
water, noise, shadow flicker, safety, municipal and hazardous
waste impacts and assessment of the Project’s performance
against these parameters. Third party qualified trainers are
recommended to conduct training environmental and _ social
monitoring and capacity buildings for the relevant staff.

Initiated
Procedures by
December 2019
and complete all
trainings by
February 2020

EA Corporate Level Management

4.Grievance Mechanism
It is recommended that the CR Officer place grievance Redress
Mechanism instructions and project schedule and action updates
in each local village community in the areas surrounding the
Hanuman Project as to how grievances can be communicated and
submitted during the current phase of the project and how those
will be handled. This should be noted and updated in the
Environmental Management Plan.

December 2019
and complete
updates by
February 2020

This is expected to be
minimal and can be
included as part of the
project administrative
cost.

Site Level CSR

5.Noise
It is noted that the noise survey conducted for the project, while
in accordance with Thai regulations and standards appears to
have been conducted in wind speeds of 5-8 m/s. The IFC
Environmental, Health and Safety Guidelines for Wind Energy
require reference for noise monitoring to be assessed as per the
following principles:

- Receptors should be chosen according to their
environmental sensitivity from the modelling results;

- Consider monitoring up to wind speed from cut-in speed to
12 m/s.

- Noise monitoring in line with IFC General Guidelines of 55
dBa and 45 dBa for residential areas be conducted for the
project. This should be noted and updated in the
Environmental Management Plan.

Survey to
commence by
December 2019
and report
completed by
February 2020

USD 10,000-30,000

(Corporate EHS Management to appoint the
consultant and site level EHS Officer to oversee
implementation of the action item

6.Shadow Flicker
It is noted that the simulated shadow flicker model returned
results suggesting that there are observation areas are subject to
shadow flicker of over 30 minutes per day and 30 hours per year
including:
HNMS5:
- Ban Sap Sombun Community (SRO3)
HNM 8
- Ban Hin Rong Community (SRO3)
- Ban Wang Sue Community (SRO6)
HNM 9
= Sombun Sawangtham Temple (SRO2)

Survey to
commence by
December 2019
and report
completed by
February 2020

USD 4,000-10,000

(Corporate EHS Management to appoint the
consultant and site level EHS Officer to oversee
implementation of the action item

- Ban Non Sa-nga Community (SRO3)
- Tri Pracha Pattanasuksa School (SRO4)
- Ban Pradu Ngam community (SRO6)
- House located in the east of the project

It is recommended that shadow flicker monitoring of these sites
be undertaken to confirm and define any impacts to sensitive
receptors. This monitoring should be undertaken at the sites
during the relevant date and time of impacts.

This should be noted and updated in the Environmental
Management Plan.

7.Biodiversity - Birds and Bats
It is recommended that a bat and bird survey in accordance with
good international industry best practice, e.g. SNH
Recommended bird survey methods to inform impact assessment
of onshore wind farms v2 2017. This would be required to
include:

-  Ascoping survey, which must be done to determine the
target species for raptor, threatened and migratory bird
species survey during migratory and wintering season;

- The bird and bat survey design is recommended to be
developed in conjunction with design the survey with the
Bird Conservation Society of Thailand or University experts,
who have the resources, knowledge and capacity to assist
with this work;

- Additional monitoring after the survey will also need to be
undertaken. External expert engagement is
recommended on the first monitoring year, and the need
to engage the person in the succeeding years will be
dependent on the monitoring data and the site staff
capacity to execute the biodiversity monitoring activities
at that stage of the project. and External expert will assist
EA to implement operational measures to address
impacts, for example, shutdown protocol, as needed
based on the monitoring results

This updated information must be updated in the Environmental
Management Plan.

[Survey to
commence during
|migratory season
lof soaring birds in
2019 and report
completed by
February 2020

USD 10,000-40,000

Corporate EHS Management to appoint the
Biodiversity consultants

APPENDIX 1
Table : IBAT Search results for birds in the project region.
Bird Name IUCN Feedback from Director, Sai | Feedback from Bird Conservation | Feedback from Dr Sakhan, Avifauna
Status | Thong National Park Society of Thailand Expert from Kasetsart University
Fellow breasted CR Not seen in Park or Project | Small species living on farmland may | Not known to be found in Chaiyaphum.
9 area. be present in the area. Large flocks | Can be found in Thailand.
of birds together.
billet river CR Not seen in Thailand for many | Last seen in Thailand 39 years ago. Not known to be found in Chaiyaphum.
years. Last found in Thailand 2015.
White-rumped CR Not seen in Park of Project | Previously seen in west of Thailand | Extinct in Thailand
area. near Myanmar.
Slender-biled CR Historically seen in West of | Species declared extinct in Thailand. | Not known to be found in Chaiyaphum.
Thailand. Attempts being made Can be found in Thailand
to re introduce the species.
Red-Headed CR Last seen 20-30 years ago in | Not common in Thailand. Hunters | Not known to be found in Chaiyaphum.
vulture Thailand. previously known to poison these | Last found in Thailand in 1992.
birds.
White-winged EN 30 years ago reported at Pukio | Not sighted in many years. Not known to be found in Chaiyaphum.
duck wildlife park. Last found in Thailand in 2018.
Greater adjutant | EN Occurs in central Thailand | Potential risk of occurrence in project | Not known to be found in Chaiyaphum.
swamp areas, no upslopes of | area. Last found in Thailand in 2017.
project area.

Green peafowl

EN

Not common, attempts made
to re introduce to Pukio
national park. Not likely to be
in projects area.

Not known to be in project area.

Not known to be found in Chaiyaphum.
Can be found in Thailand

Black bellied
tern

EN

Coastal species, not known in
Park or project area.

Mangrove species occurs around gulf
of Thailand, unlikely to stop in project
area (central to gulf migration away
from region in question).

Not known to be found in Chaiyaphum.

46
